Citation Nr: 1200633	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-35 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine. 

2.  Entitlement to an effective date prior to March 23, 2007 for a 40 percent evaluation for degenerative disc disease of the lumbar spine. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from December 1983 to December 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of the St. Petersburg, Florida, regional office (RO) of the Department of Veterans Affairs (VA).  

At this juncture, the Board notes that the issue of entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU) was the subject of a separate rating decision by the RO.  The Veteran has not appealed this decision, and the matter of entitlement to a TDIU is not before the Board.  

The issue of entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA Form 9 received from the Veteran on January 9, 2007 constitutes a claim for an increased rating, in that it expressed a belief that his low back disability warranted a higher evaluation.

2.  Medical records do not show that it was factually ascertainable that an increase in disability for the Veteran's intervertebral disc syndrome occurred within the one year prior to receipt of the January 9, 2007 claim.  


CONCLUSION OF LAW

The criteria for an effective date of January 9, 2007, but no earlier, for a 40 percent evaluation for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 3.155, 3.400(o)(2), 4.71a, Code 5243, 20.200, 20.302(b) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with a letter in April 2007 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of his claim.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's treatment records have been obtained for the relevant period.  He was afforded appropriate a VA examination after receipt of his claim.  There is no indication that there is any outstanding relevant evidence.  The Veteran's right to a hearing will be addressed further below, but the Board will find that the duty to assist has been met and will proceed with consideration of the Veteran's appeal.

Effective Date

The Veteran contends that he is entitled to an effective date prior to March 23, 2007 for an increased evaluation to 40 percent for his service connected low back disability.  

The record shows that the Veteran submitted his initial claim for service connection for a back disability in October 2004.  This was granted in a February 2005 rating decision.  This decision established a 10 percent evaluation for myofascial low back pain with degenerative disc disease, effective from October 18, 2004.  

The Veteran submitted a notice of disagreement with the February 2005 rating decision in regards to the 10 percent evaluation in April 2005.  A statement of the case was issued in February 2006.  This was accompanied by a letter which notified the Veteran that in order to complete his appeal it would be necessary to submit his formal appeal within 60 days of the date of the letter or within one year of the date that the Veteran was notified of the rating decision, whichever was later.  

The next communication from the Veteran was a VA Form 9, signed January 4, 2007 and date stamped as received on January 9, 2007.  However, the RO notified the Veteran by way of a January 2007 letter that the VA Form 9 would not be accepted as a substantive appeal of the February 2005 rating decision because it was not submitted in a timely fashion.  

Subsequently, the Veteran submitted a claim for an increased evaluation for his low back disability that was received on March 23, 2007.  In response to this claim, the evaluation for his back disability was increased to 40 percent, effective the date of the March 23, 2007 claim.  

Initially, the Board agrees that the VA Form 9 that was received on January 9, 2007 was not timely.  The Veteran had either the later of one year from the March 2005 letter of notice of the February 2005 rating decision or 60 days from the date of the letter that accompanied the February 2006 statement of the case in which to submit his substantive appeal.  He was notified of these deadlines in the letter, but he failed to act until January 2007.  Therefore, the February 2005 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 20.200, 20.302(b).  

However, the Board agrees with the Veteran's representative that even though the January 9, 2007 VA Form 9 was not timely in regards to the appeal of the February 2005 rating decision, it does constitute a new informal claim for an increased rating.  

An informal claim can be any communication expressing intent to apply for one or more benefits.  38 C.F.R. § 3.155.  The Veteran clearly states on this form that he believed his current condition warranted an increase in compensation benefits.  

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

The effective date of an increase in disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date.  Otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase. 38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997). 

As the Board has determined that the VA Form 9 constituted a new claim, the effective date for the Veteran's 40 percent evaluation for his low back disability will be at least as early as January 9, 2007.  However, the Board must also examine the evidence to determine if it was factually ascertainable that an increase in disability occurred within the one year prior to receipt of the January 9, 2007 claim.  

The Veteran's disability is evaluated under the rating code for intervertebral disc syndrome.  Under this rating code, intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes.

Under the general rating criteria for disabilities of the spine, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

An evaluation of 40 or greater requires forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, for intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  An incapacitating episode is defined as a period of acute signs and symptoms that require bed rest prescribed by a physician and treated by a physician.  Note (1).  38 C.F.R. § 4.71a, Code 5243.  

The evidence for consideration includes VA treatment records dated between January 2006 and January 2007.  These records show that the Veteran received medication for his back disability on a regular basis from a VA pain clinic.  However, none of these records include measurements of the range of motion of the Veteran's spine or a finding of ankylosis.  There is no reference to an incapacitating episode.  Therefore, there is no basis on which to find that it was factually ascertainable that an increase in disability for the Veteran's intervertebral disc syndrome occurred within the one year prior to receipt of the January 9, 2007 claim.  That being the case, there is no basis for an effective date prior to January 9, 2007.  38 C.F.R. §§ 3.400(o)(2); 4.71a, Code 5243.  

At this juncture, the Board notes that the VA Form 9 that was received on January 9, 2007 contains a check indicating that the Veteran desired a hearing before the Board at the RO.  However, the Board further notes that this hearing request was in regards to the appeal of the February 2005 rating decision.  As this decision is final, the hearing request is moot.  Moreover, it cannot be accepted as a hearing request in regards to the current appeal.  This VA Form 9 is being accepted as a claim, not as a substantive appeal.  By regulation, requests for hearings before the Board that are received before the substantive appeal has been filed will be rejected.  The substantive appeal in the claim for an earlier effective date was not received until October 2008, at which time the Veteran stated that he did not desire a hearing.  Therefore, the Veteran is not entitled to a hearing based on the January 2007 VA Form 9, and there is no other basis for a hearing in this matter.  38 C.F.R. § 20.703 (2011).  


ORDER

Entitlement to an effective date of January 9, 2007 for a 40 percent rating for the Veteran's degenerative disc disease of the low back is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

The Veteran contends that he is entitled to an evaluation in excess of 40 percent for his degenerative disc disease.  

The record shows that the Veteran has been in receipt of ongoing treatment from VA for his low back disability.  Unfortunately, the most recent VA treatment records in this matter are dated June 2007.  Any outstanding VA treatment records regarding the Veteran's low back disability must be obtained and considered in order to ensure that the Board has an accurate view of the Veteran's current level of impairment.  

Similarly, the Board notes that the Veteran's most recent VA examination of his low back disability was conducted in April 2007.  The Board finds that the Veteran should be scheduled for a new VA examination to determine the current severity of his disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records pertaining to the treatment of the Veteran's low back and any associated disabilities dating from June 2007 to the present and associate them with the claims folder.  

2.  Schedule the Veteran for a VA examination of his degenerative disc disease of the lumbar spine.  All indicated tests and studies must be conducted.  The claims folder must be provided to the examiner for use in the study of this case.  The examiner must state whether or not ankylosis is present.  It must also be noted whether or not the Veteran has experienced incapacitating episodes (defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician) during the past 12 months.  If so, the duration of these episodes in terms of weeks must be noted.  

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


